Citation Nr: 1436467	
Decision Date: 08/14/14    Archive Date: 08/20/14

DOCKET NO.  07-26 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for glaucoma, to include as secondary to service-connected renal calculi.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel


INTRODUCTION

The Veteran had active duty for training from December 1966 to July 1967 with the United States Army Reserve and served on active duty from May 1968 to August 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction over the case was subsequently transferred to the RO in Winston-Salem, North Carolina.

A hearing was held before the undersigned Veterans Law Judge at the RO in May 2010.  A transcript of the hearing is of record.  The Veteran's representative indicated on the record that testimony would be limited to the issue of service connection for a psychiatric disorder, and the Veteran's testimony was indeed so limited.  See Bd. Hrg. Tr. at 2-3.  In a September 2010 decision, the Board granted the psychiatric disorder claim, and the agency of original jurisdiction (AOJ) effectuated the Board's decision in an October 2010 rating decision.  The Board also remanded this remaining claim on appeal for development, again remanding the claim in October 2011 and August 2013.  The case was then returned to the Board for appellate review.

Thereafter, the Board requested an advisory medical opinion from the Veterans Health Administration (VHA) in April 2014.  The Veteran and his representative were sent a copy of the opinion and given 60 days to submit further evidence or argument.  See 38 C.F.R. §§ 20.901, 20.903 (2013).  In a May 2014 response, the Veteran indicated that he had no further argument or evidence to submit.  In July 2014, the Veteran's representative submitted a responsive written brief indicating that there was no additional argument to submit.
This appeal was processed using the Veterans Benefits Management System (VBMS).  The Board notes that the VHA opinion request is of record in paper format.  The Virtual VA electronic claims file contains a July 2013 written brief.  In addition, the VBMS and Virtual VA electronic claims files contain evidence added after the Board's VHA opinion request, including service records, as well as additional VA and private treatment records for the ongoing development of other claims.

On review, the Board finds that the added service records contain the Veteran's Reserve examinations in 1966; the examinations for his period of active service from May 1968 to July 1969 were previously of record.  As discussed in greater detail below, the Reserve examinations document nearly identical complaints and findings as the service examinations considered by the AOJ and the VHA specialist.  The treatment records continue to show diagnoses of glaucoma and kidney stones, which were facts established in records reviewed by the AOJ and the VHA specialist, and primarily address other disorders.  In other words, the pertinent records and facts for this claim were reviewed by both the AOJ and the VHA specialist in reaching their determinations.  Thus, this evidence does not materially alter the outcome of the case and is not pertinent to the issue on appeal (i.e., does not have a bearing on the outcome of the appellate issue).  As such, the Board finds that remand for initial AOJ review of these records for this claim or a request for a clarifying VHA opinion is not necessary, and there is no prejudice to the Veteran in proceeding with adjudication of the claim.

The Board has previously referred certain issues for the AOJ's consideration; however, it appears that action beyond a July 2012 referral to the RO has not been taken to date.  Specifically, in a September 2011 written brief (now attached as part of the October 2011 Board decision in VBMS), the Veteran's representative raised the issues of service connection for coronary artery disease, to include as secondary to service-connected posttraumatic stress disorder (PTSD), and service connection for hypertension, to include as secondary to service-connected PTSD and renal calculi.  He also requested reopening of a claim of service connection for a back disorder.  In addition, it was unclear whether the Veteran's representative was alleging clear and unmistakable error (CUE) in the April 1970 decision that denied service connection for a back disorder.  The Board requested that the AOJ seek clarification in this regard.

The Veteran also raised claims service connection for ischemic heart disease and entitlement to a temporary total evaluation for hospitalization in an April 2014 written submission.  These claims are currently noted in VBMS as pending before the AOJ.

Therefore, the Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action.  


FINDING OF FACT

The Veteran's glaucoma did not manifest during and is not otherwise related to his active service and was not caused or aggravated by his service-connected renal calculi.


CONCLUSION OF LAW

Glaucoma was not incurred in active service and is not proximately due to, the result of, or aggravated by a service-connected disability.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b) (2012); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

In this case, the RO provided the Veteran with notification letters in August 2005, November 2005, and March 2006, prior to the initial decision on the claim.  Thereafter, the Veteran claimed entitlement to service connection on an alternative secondary basis, and a notification letter to address the requirements for secondary service connection was sent to the Veteran in September 2013.  The Board acknowledges that fully adequate notice was provided after the initial adjudication of the claim in this case for service connection on a secondary basis.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  Nevertheless, the timing deficiency was cured by subsequent readjudication of the claim in the November 2013 supplemental statement of the case (SSOC).  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after decision and readjudicating the claim and notifying claimant of such readjudication in the SOC).  Therefore, with respect to the timing requirement for the notice, the Board concludes that to proceed with adjudication of this case at this time is not prejudicial to the claimant.  

Moreover, the requirements with respect to the content of the notice were met in this case.  In the letters, the RO notified the Veteran of the evidence necessary to substantiate the claim for service connection on both a direct and secondary basis and of the division of responsibilities in obtaining such evidence.  The letters also explained how disability ratings and effective dates are determined.

The Board notes that the Veteran's copy of the July 2012 SSOC was returned to VA marked as "no mail receptacle."  Nevertheless, the record shows that a copy of this decision was also sent to the Veteran's representative, and the representative submitted a responsive 30-day SSOC waiver.  In addition, the Veteran received the Board's subsequent August 2013 remand and the November 2013 SSOC, providing him additional opportunities to submit or request VA attempt to obtain additional information in support of his claim prior to VA readjudication; the Veteran submitted a responsive 30-day waiver to that SSOC.  Thus, the Board finds that any related notice error is not prejudicial to the Veteran and does not preclude adjudication of the claim at this time.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records are in the claims file.  The Veteran has not identified any available, outstanding records that are relevant to the claim decided herein.  The record also includes written statements provided by the Veteran and his representative, to include responses to the VHA opinion obtained, as well as a transcript of the Board hearing showing that the Veteran decided not to present oral testimony on this particular matter.

The Veteran was afforded VA examinations in November 2010, November 2011, and October 2013 in connection with his claim.  The Board also requested a VHA advisory medical opinion and received a responsive opinion.  The Veteran and his representative were provided with a copy of the opinion and an opportunity to submit further evidence or argument.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination reports and VHA opinion, when taken together, are adequate to decide the case because they are predicated on a review of the claims file, as well as on examinations during which a history was solicited from the Veteran.  The adequate opinion also sufficiently addresses the central medical issues in this case to allow the Board to make a fully informed determination and is supported by rationale.  Id.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion for the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

VA has further assisted the Veteran throughout the course of this appeal by providing him and his representative with an SOC and SSOCs, which informed them of the laws and regulations relevant to the claim, including the provisions of 38 C.F.R. § 3.310, as instructed in the Board's August 2013 remand.  The Board concludes that the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.


Law and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

The disorder at issue is not considered a chronic disease as enumerated for VA compensation purposes.  As such, the provisions for continuity of symptomatology after discharge are not for application in this case.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be granted on a secondary basis for disability which is proximately due to or the result of service-connected disease or injury, or for additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc); 38 C.F.R. § 3.310 (as amended, effective from October 10, 2006).  The Board will apply the older version of 38 C.F.R. § 3.310, which is more favorable to the claimant because it does not require the establishment of a baseline before an award of service connection may be made.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that service connection is not warranted for glaucoma.

The Veteran has essentially contended that his in-service eye symptoms were early manifestations of his current glaucoma.  Alternatively, he has claimed that his glaucoma is secondary to his service-connected renal calculi.  See, e.g., September 2011, July 2013, and January 2014 written briefs.

The Veteran's service treatment records show that he underwent a March 1966 medical examination prior to his enlistment in the Army Reserve.  At that time, he denied a history of eye trouble, but reported a history of wearing glasses and contact lenses.  Following examination, it was noted that the Veteran had defective vision, correctible to 20/20; a physical profile of E-1 (eyes) was assigned at that time, as well as during the December 1966 examination for entrance to active duty training.  During December 1966, July 1968, and July 1969 (separation) examinations, the Veteran reported a history of eye trouble; it was noted that he wore glasses and contacts.  During the July 1968 examination, it was noted that the Veteran had a visual defect, with visual acuity correctible to 20/20.  The Veteran was provided corrective lenses in July 1968.  The July 1969 examination report appears to show abnormal ocular motility without further description, with visual acuity correctible to 20/20; a physical profile of E-1 was assigned, and it was noted that he wore glasses for myopia.

The Veteran filed his original compensation claim in November 1969 for a back injury.  During a March 1970 VA examination, his eyes were indicated to be normal.  In April 1970, the Veteran was granted service connection for history of left renal calculi.  He claimed service connection for glaucoma in May 2005; he did not indicate when this disorder began on the related claim forms.

The Veteran has a history of renal calculi, as discussed throughout the record.  See, e.g., April 1970 rating decision; December 2009 VA genitourinary examination; VA and private treatment records from Forsyth Medical Center.

In regard to glaucoma, the post-service medical records show the Veteran was diagnosed with glaucoma in December 1989 with a history of eye surgeries thereafter.  See private treatment records from Hawthorne Eye Associates (eye treatment beginning from December 1989 after referral by his doctor due to eye finding during a routine physical, including history of eye surgeries); Forsyth Medical Center (March 1996 surgery report); Dr. Burnett (including May 2002 surgery report); Dr. Greven/Wake Forest University Baptist Medical Center (April 2004 consultation report with history of eye surgeries).

In response to the Board's September 2010 remand, the Veteran was afforded a VA examination in November 2010.  The examiner diagnosed the Veteran with open angle glaucoma of both eyes and determined that the Veteran's glaucoma was not caused by or a result of his military service.  In so finding, the examiner noted a history of glaucoma first noted in December 1989 (also reported by the Veteran as diagnosed 20 years prior to the current examination) and current treatment and medication.  She indicated that there was no "glaucoma cause for visual impairment or disability," with corrected vision of 20/25 right eye, 20/20 left eye.  She also noted that there was a mild superonasal visual field defect of the left eye, likely secondary to glaucoma, but that the visual field defect of the right eye was secondary to the history of retinal detachment with scleral buckle repair, which was not associated with glaucoma.

In response to the claim of entitlement on a secondary basis to the service-connected renal calculi raised by the Veteran's representative in September 2011, the Veteran was afforded another VA examination in November 2011.  The VA examiner determined that the Veteran's glaucoma was not related to his military service or his service-connected renal calculi.

In response to the Board's August 2013 remand, the Veteran was afforded a VA examination in October 2013.  The VA examiner determined that the Veteran's glaucoma was not caused by or a result of his military service, providing an opinion similar to that of her November 2010 VA opinion above.  In so finding, the examiner again noted a history of glaucoma dating from December 1989 and current treatment and medication, with corrected vision to 20/20 in each eye, and a mild temporal field defect in the right eye most likely due to history of retinal detachment with scleral buckle repair.  This examiner provided an identical clarifying opinion later that month following review of the electronic claims file.

Thereafter, the Board requested a VHA opinion.  A May 2014 VA optometrist determined that the Veteran's in-service ocular symptoms were less likely than not early manifestations or causes of his current glaucoma.  In so finding, he noted the Veteran's in-service decreased uncorrected visual acuity and myopia diagnosis, corrected to 20/20 in both eyes with glasses and contact lenses.  He also indicated that glaucoma in the early stages has very few, if any, symptoms and that, if intraocular pressure is acutely elevated significantly, a patient can experience significant ocular pain and blur which cannot be corrected by refraction.  With progression of glaucoma, patients will slowly lose their mid-peripheral vision and finally central vision at the end stages of the disease.  He concluded that the in-service symptoms did not demonstrate early glaucomatous symptoms.

In regard to the renal calculi, the VHA optometrist determined that the Veteran's glaucoma was less likely than not caused or aggravated by his service-connected renal calculi.  In so finding, he indicated that glaucoma is a progressive optic nerve damage typically caused by elevated ocular pressure and that there is no scientific evidence or research to connect, in any way, renal calculi with intraocular pressure or optic nerve damage.  He also noted that the Veteran was currently taking a certain glaucoma medication, which studies have shown may increase the risk of development of renal calculi.

On review, the Board concludes that the Veteran's glaucoma did not manifest in service or for many years thereafter.  While the Veteran's service treatment records show complaints of eye problems, a diagnosis of myopia, and a somewhat unclear notation as to whether there was an abnormal ocular motility at separation, these records do not document or otherwise suggest that the Veteran had glaucoma at the time of separation from service.   In addition, the May 2014 VHA optometrist indicated that the Veteran's in-service symptoms were not early glaucomatous symptoms.  The post-service evidence shows that glaucoma was first diagnosed many years after service, and the Veteran has not contended otherwise.  In fact, the Veteran did not file for service connection for glaucoma until 2005, despite filing his original service connection claim several months after separation from service, as discussed above.  These considerations weigh against a finding of onset during service or within close proximity thereto.

The Board notes that, to the extent that current VA treatment records show an entry of a medical history of severe glaucoma since the Veteran's mid-twenties (which would be during or shortly after service) and this is not a typographical error (see, e.g., July 2003 VA treatment record), the private treatment records do not support such a finding.  The Board finds the private treatment records from the Veteran's ocular treatment providers more probative in this regard.  Indeed, the Veteran reported during the November 2010 VA examination that glaucoma was first diagnosed twenty years ago, which is consistent with the private treatment records.
In addition to the lack of evidence showing that glaucoma manifested during service or within close proximity thereto, the weight of the evidence of record does not link the Veteran's glaucoma to his military service or service-connected renal calculi.

In evaluating the individual opinions in this regard, the Board notes that the three VA opinions (November 2010, November 2011, and October 2013) discussed above have limited probative value because they contain no rationale or incomplete rationale, and it is unclear if the November 2010/October 2013 VA examiner fully considered the Veteran's documented in-service symptoms in providing the opinions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  

In addition, while the post-service treatment records discussed above show treatment for the Veteran's glaucoma, they do not provide or otherwise suggest a link to his service or service-connected renal calculi, despite any indication by the Veteran to the contrary.  See August 2007 substantive appeal ("I believe the opinion with respect to my glaucoma is also probative and definitive . . . .").  

Nevertheless, the May 2014 VHA opinion fully addresses the remaining questions on the possible etiology of the glaucoma and weighs against the claim on both a direct and secondary basis.  The Board affords substantial probative weight to this opinion, as it is based on a review of the claims file, to include the Veteran's contentions and the medical evidence, and it is supported by detailed rationale and an accurate characterization of the evidence of record.  See Nieves-Rodriguez v. Peake, supra.  The Board notes that while the glaucoma medication may cause the Veteran to have an increased risk for renal calculi, as indicated in the VHA opinion, this would be an example of a nonservice-connected disability impacting a service-connected disability that cannot be the basis for service connection.  See Johnston v. Brown, 10 Vet. App. 80, 85-86 (1997) ("reverse Allen" situation).  

The Board has considered the Veteran and his representative's statements of record.  The Veteran is certainly competent to report as to the observable symptoms he experiences, such as an onset of eye problems, and their history.  Layno v. Brown, 6 Vet. App. 465 (1994); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, competence must be distinguished from probative weight.  To the extent that the Veteran is competent to opine on this matter, the Board finds that the specific, reasoned opinions of the medical providers, particularly the VHA, are of greater probative weight than his more general lay assertions in this regard.  The medical providers have training, knowledge, and expertise on which they relied to form their opinions, and they provided rationale for them.

Similarly, the Board has considered the assertions of the Veteran's representative as to a potential link between glaucoma and arteriosclerosis, as well as antidepressants, which could be used for the treatment of PTSD.  See September 2011 written brief (citing internet article).  While the Board acknowledges this submission, there is no evidence of record showing that the general statements in this regard apply to the Veteran's specific case, to the extent that the article supports these arguments.  In addition, service connection is not in effect for any heart or vein disability at this time.  As such, the Board affords limited probative value to these statements on the issue of a claimed etiology.

Finally, as discussed above, the Board notes that the record does not suggest that the Veteran's glaucoma is related to his active duty for training prior to his active duty starting in May 1968, such that additional development would be warranted prior to final adjudication of the claim.  While the Veteran's alleged in-service onset date is somewhat unclear, the symptomatology documented in the 1966 Reserve examinations recently added to the record show symptomatology and complaints that are nearly identical to those in the service records for his active duty service in the Army.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

Based on the foregoing, the Board finds that the weight of the evidence is against the Veteran's claim.  As such, the benefit-of-the-doubt rule does not apply, and the claim is denied.  Gilbert, 1 Vet. App. 49, 53.

ORDER

Entitlement to service connection for glaucoma, to include as secondary to service-connected renal calculi, is denied.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


